MORROW, Circuit Judge
(after stating the facts as above). Section 4828 of Ballinger’s Annotated Codes & Statutes of the State of Washington (Pierce’s Code, § 256) contains the following provision:
“When the death of a person is caused by the wrongful act or neglect of another his heirs or personal representatives may maintain an action for damages against the person causing the death. * * * In every such action the jury may give such damages, pecuniary or exemplary, as under all circumstances of the case may to them seem just.”
In 1904 Judge I-Ianford, in the Circuit Court of the United States for the District of Washington, in the case of Roberts v. Great Northern Ry. Co., 161 Fed. 239, held that the statute of Washington above quoted could not be made the basis of an action where the widow and children are aliens and not within the state nor inhabitants thereof. The court followed the decision of the Supreme Court of Wisconsin in the case of McMillan v. Spider Lake S. & L. Co., 115 Wis. 332, 91 N. W. 979, 60 L. R. A. 589, 95 Am. St. Rep. 947, and stated that the attention of the court had not been directed to any decision by the Supreme Court of the state of Washington upon the subject. When judgment was entered in this case on May 25, 1908, no decision of the question had then been rendered by the Supreme Court of the state, and the Circuit Court followed its decision in Roberts v. Great Northern Ry. Co., supra. On November 18, 1908, the Supreme Court of Washington decided the case of Anustasakas v. International Contract Co., 51 Wash. 119, 98 Pac. 93, holding that nonresident aliens may maintain an action for wrongful death under the statute of that state for the benefit of the widow and children. The court refers to the *279decisions of several states upon the subject and finds the weight of authority supports such an action under similar statutes. The construction given to a statute oí a state by the highest judicial tribunal of such state is regarded as a part of the statute, and is as binding upon the courts of the United States as the text. Leffingwell v. Warren, 67 U. S. 599, 603, 17 L. Ed. 261; Oakes v. Mase, 165 U. S. 363, 364, 17 Sup. Ct. 345, 41 L. Ed. 746; Pacific Rolling Mills Co. v. James Street Const. Co., 68 Fed. 966, 969, 16 C. C. A. 68; Mahoning Ore & Steel Co. v. Blomfelt (C. C. A.) 163 Fed. 827, 833; Fulco v. Schuylkill Stone Co. (C. C. A.) 169 Fed. 98, 100.
Judgment reversed, with instructions to overrule the demurrer.
NOTE BY THE COURT. — In Great Britain the question whether the representatives of a nonresident alien could maintain an action under the statute known as “Ford Campbell’s Act” (St. 9 & 10 Viet, c. 93) was first answered in the negative bv Darling, J., in Adam v. British & Foreign S. S. Co., [1898] 2 Q. B. 430, 67 L. J. Q. B. 844, 79 L. T. 31, the court holding that the statute was not for the benefit of aliens abroad; but subsequently the question was answered in the affirmative in Davidsson v. Hill, [1901] 2 K. B. 606, 70 L. J. K. B. 788, 85 L. T. 118, 49 W. R. 630, 9 Asp. M. C. 223, by Kennedy and Phillimore, JJ., the court holding that the act applied as well for the benefit ol the representatives of a deceased foreigner as for that of a British subject. In Beven on Negligence in Faw, vol. 1, p. 209, the author says:
“A reference to the preamble and first section of Lord Campbell’s act would possibly have averted the decision in Adam v. British & Foreign Steamship Co. The object of that act is there stated to be. not to confer a right:, but to Impose a liability on ‘the wrongdoer’ ‘in every case’ — that is, within the words of the enactment.”
In this country whether a nonresident alien can maintain an action under statutes similar to the Ford Campbell act has been answered in the negative in two states: Pennsylvania: Deni v. Pennsylvania R. Co., 181 Pa. 525, 37 Atl. 558, 59 Am. St. Rep. 676; Maiorano v. Baltimore & Ohio R. Co., 216 Pa. 402, 65 Atl. 1077, 116 Am. St. Rep. 778; Zeiger v. Pennsylvania R. Co. (C. C.) 151 Fed. 348; Id., 158 Fed. 809, 86 C. C. A. 69; Fulco v. Schuylkill Stone Co. (C. C. A.) 169 Fed. 98. Wisconsin: McMillan v. Spider Fake S. & F. Co., 115 Wis. 332, 91 N. W. 979, 60 L. R. A. 589, 95 Am. St. Rep. 947. But the question has been answered in the affirmative in sixteen states and one territory, as follows: Colorado: Patek v. American Smelting & Refining Co., 154 Fed. 190, 83 C. C. A. 284; Ferrara v. Auric Mining Co., 43 Colo. 496, 95 Pac. 952, 17 L. R. A. (N. S.) 964. Delaware: Szymanski v. Blumenthal, 3 Pennewill, 558, 52 Atl. 347. Georgia: Augusta Railway Co. v. Glover, 92 Ga. 132, 18 S. E. 406. Illinois: Kellyville Coal Co. v. Petraytis, 195 Ill. 215, 63 N. E. 94, 88 Am. St. Rep. 191. Indiana: Cleveland, etc., Ry. Co. v. Osgood, 36 Ind. App. 34, 73 N. E. 285. Iowa: Romano v. Capital Brick & Pipe Co., 125 Iowa, 591, 101 N. W. 437, 68 L. R. A. 132, 106 Am. St. Rep. 323. Kansas: Atchison, etc., Co. v. Fajardo, 74 Kan. 314, 86 Pac. 301, 6 L. R. A. (N. S.) 681. Kentucky: Trotta’s Adm'r v. Johnson, 28 Ky. Law Rep. 851, 121 Ky. 827, 90 S. W. 540, *280Massachusetts: Mulhall v. Fallon, 176 Mass. 266, 57 N. E. 386, 54 L. R. A. 934, 79 Am. St. Rep. 309. Minnesota: Renlund v. Commodore Mining Co., 89 Minn. 41, 93 N. W. 1057, 99 Am. St. Rep. 534; Mahoning Ore & Steel Co. v. Blomfelt (C. C. A.) 163 Fed. 827. Missouri: Philpott v. Mo. Pac. Ry. Co., 85 Mo. 164. New York: Alfson v. Bush Co., 182 N. Y. 393, 75 N. E. 230, 108 Am. St. Rep. 815. Ohio: Pittsburgh, etc., Co. v. Naylor, 73 Ohio St. 115, 76 N. E. 505, 3 L. R. A. (N. S.) 473, 112 Am. St. Rep. 701. Tennessee: Chesapeake, etc., R. Co. v. Higgins, 85 Tenn. 620, 4 S. W. 47. Virginia: Pocahontas Collieries Co. v. Ruskas’ Adm’r, 104 Va. 278, 51 S. E. 449. Washington: Anustasakas v. International Contract Co., 51 Wash. 119, 98 Pac. 93. Arizona: Bonthron v. Phœnix, etc., Co., 8 Ariz. 129, 71 Pac. 941, 61 L. R. A. 563.